UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6173


ANTHONY D. SANDERS,

                      Petitioner – Appellant,

          v.

WARDEN, Federal Correctional Institution Edgefield,

                      Respondent – Appellee,

          and

UNITED STATES PAROLE COMMISSION,

                      Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     David C. Norton, District Judge.
(1:11-cv-01348-DCN)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony D. Sanders, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony D. Sanders, a federal prisoner, appeals the

district   court’s     order   accepting        the    recommendation       of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.              We have reviewed the record

and find no reversible error.              Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.          Sanders v. Warden, FCI Edgefield,

No. 1:11-cv-01348-DCN (D.S.C. Jan. 24, 2013).                  We deny Sanders’

motion   for   judicial     notice    of    a   2009    parole   hearing.           We

dispense   with      oral   argument       because     the    facts   and        legal

contentions    are   adequately      presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2